Exhibit 10.2




LEASE AMENDMENT FOR PARTIAL SURRENDER & TERMINATION AGREEMENT


THIS AMENDMENT TO LEASE (the “Agreement”), made as of June 16, 2016, by and
between 55 WASHINGTON STREET LLC, a limited liability company, having an office
at c/o Two Trees Management Co., Inc., 45 Main Street, Suite 602, Brooklyn, New
York 11201, (the “Landlord”), and ETSY INC., a Delaware corporation, qualified
to do business in the State of New York, having an office at 55 Washington
Street, Suite 512, Brooklyn, New York 11201 (the “Tenant”).


W I T N E S S E T H :


WHEREAS, Landlord and Tenant entered into that certain lease dated as of April
14, 2009 (the “Lease,” including all subsequent amendments and modifications)
covering various premises (the “demised premises”) in the building (the
“Building”) known as 55 Washington Street, Brooklyn, New York; and
    
WHEREAS,     the term of the Lease by its terms shall expire on July 31, 2016;
and


WHEREAS,    Landlord and Tenant desire to amend the Lease to provide for the
early surrender and termination of Tenant’s leasehold interested in Suite 400,
as illustrated on the attached Exhibit A-1, and Suite 606, as illustrated on the
attached Exhibit A-2, (collectively, the “Surrendered Premises”) subject to the
terms, provisions and conditions of this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


FIRST:     Unless the context otherwise clearly indicates a contrary intent or
unless specifically otherwise provided herein, each term used in this Agreement
shall have the same meaning ascribed to such term in the Lease.


SECOND:     Subject to the terms and conditions of this Agreement, Tenant hereby
surrenders to Landlord the following two discrete portions of the demised
premises upon the following dates: Suite 400 upon the date hereof (the “Suite
400 Termination Date”) and Suite 606 upon July 1, 2016 (the “Suite 606
Termination Date”) (collectively, the “Partial Termination Dates”). Pursuant
further to the terms and conditions of this Agreement, Tenant’s leasehold
interests and obligations for Suite 400 and Suite 606 under the Lease shall be
terminated upon such applicable dates, to the intent and purpose that the estate
of Tenant in and to the Surrendered Premises shall be extinguished and that the
Term of the Lease as it pertains to the Surrendered Premises shall expire on
each of the applicable Partial Termination Dates, in the same manner and with
the same effect as if such date were the date set forth in the Lease for the
expiration of the term thereof.


THIRD: Furthermore, the “Partial Surrender Dates” shall mean the later to occur
of i) the Partial Termination Dates or ii) the dates upon which Tenant
eventually surrenders possession of the Surrendered Premises to Landlord in
vacant, broom clean, in good order and condition, free of




Landlord     D.W.
1
Tenant     B.C.



--------------------------------------------------------------------------------

Exhibit 10.2




Tenant’s furniture, furnishings, movable trade fixtures and equipment,
partitions and all other personal property and otherwise in its “as is”
condition, except for those items that Landlord and Tenant have agreed
previously to allow Tenant to retain within the Surrendered Premises or with
respect to the Staircase Removal and Bulb Removal, to continue to demolish (as
applicable) and remove after the Partial Surrender Dates. On the Partial
Surrender Dates, Tenant hereby surrenders to Landlord, all property fixtures and
equipment necessary or appurtenant to the operation of the Surrendered Premises
and/or the Building (including, but not limited to, heating, air-conditioning,
electrical and plumbing systems). Landlord has inspected the Surrendered
Premises and except as otherwise expressly set forth above, agrees to accept
same in its “as is” condition. Hereinafter, the Partial Surrender Date for Suite
606 shall be referred to as the “Suite 606 Surrender Date” and the Partial
Surrender Date for Suite 400 shall be the Suite 400 Surrender Date.


Suite 400 Staircase Removal: Notwithstanding anything to the contrary in the
Lease or this Agreement, Landlord and Tenant agree that Tenant may (i) continue
to work on the demolition and removal of the staircase connecting the 4th and
5th floors of the located on the Front Street side of the Building (the
“Staircase Removal”), beyond the Suite 400 Surrender Date, and (ii) arrange for,
and the performance of, the removal of the leased light bulbs and related
fixtures (the “Bulb Removal”) by Wavelength, the third party vendor thereof,
beyond the Partial Surrender Dates. For so long a time as Tenant continues work
on the Staircase Removal and Bulb Removal, Tenant’s possession and use of Suite
400 shall be pursuant to the terms and conditions of the Lease. Furthermore,
Tenant shall use commercially reasonable efforts to i) complete the Staircase
Removal and Bulb Removal by no later than August 15, 2016 (as such date shall be
extended on a day-for-day basis for force majeure and delays (other than minors
delays resulting from mutual cooperation between Tenant and Landlord Parties as
required in this Agreement) in the completion thereof caused by Landlord and/or
Landlord Parties (as hereinafter defined), the “Outside Date”) and to ii)
mutually cooperate with Landlord, Landlord’s agents and contractors, and the
future tenant of Suite 400, and their agents and contractors (collectively,
“Landlord Parties”), while such parties complete their construction activities
within Suite 400 alongside Tenant. In the event that: i) the Staircase Removal
is delayed beyond the Outside Date; and ii) such delay materially delays the
future end-user tenant of Suite 400 in their ability to complete their fit-out
work in Suite 400, then Tenant agrees to pay Landlord a day-for-day liquidated
damages fee of Tenant’s annual base rent for Suite 400 effective as of the date
of this Agreement, pro-rated on a daily basis, which pro-rata amount shall be
based on the rents prescribed in Section FIFTH of this Agreement as pertaining
to Suite 400. For purposes hereof, the Staircase Removal shall be deemed to have
been completed when all of same have been completed except for minor details or
adjustments and despite the fact that final sign-off by Department of Buildings
of the City of New York may not have yet been obtained, (unless the delay in the
final sign-off, despite diligent efforts and cooperation by Landlord and Tenant
to obtain it, directly prevents Landlord Parties from finalizing their future
work).


Additionally, Landlord shall cooperate with Tenant for Tenant to access
utilities provided in the Building for Suite 400 after the Suite 400 Surrender
Date, as may be necessary for Tenant to complete the Staircase Removal and Bulb
Removal, which utility use shall be pursuant to the terms and conditions of the
Lease, except that Tenant’s obligation to pay for such utilities shall only
apply if such costs exceed $1,000.






Landlord     D.W.
2
Tenant     B.C.



--------------------------------------------------------------------------------

Exhibit 10.2




Furthermore, Landlord agrees not to impose any holdover rents for Tenant in the
event that the Staircase Removal requires Tenant to partially continue working
on the Staircase Removal on a portion of the fifth floor of the Building (the
“Fifth Floor”) beyond July 31, 2016, however Tenant shall: i) use commercially
reasonable efforts to minimize its presence on the 5th floor to the greatest
extent possible during such period, ii) agree to mutual cooperation for all
construction activities being performed by Landlord’s Parties and any future
tenants of the Building occupying the Fifth Floor after July 31, 2016, and iii)
in the event the Staircase Removal is delayed beyond the Outside Date, and such
delay materially delays the future end-users of the Fifth Floor in their ability
to complete their fit-out work, then Tenant agrees to pay Landlord a day-for-day
liquidated damages fee of Tenant’s annual base rent for such portion of the
Fifth Floor.


FOURTH:


A)    Landlord shall accept Tenant’s surrender of the Surrendered Premises as of
the applicable Partial Surrender Dates, and Tenant shall be released from all
obligations under the Lease, except that nothing herein contained shall be
deemed to constitute a release or discharge of Tenant with respect to (a) any
uncured defaults under the Lease and this Agreement by Tenant which exist on the
date of such release, (b) all third party claims in tort relating to matters
arising during the Term of the Lease, (c) any rent accrued prior to the Partial
Surrender Dates but not billed until after the Partial Surrender Dates, (d) the
terms of this Agreement (including utility and delay costs prescribed in Section
THIRD), and (d) those terms expressly stated to survive the sooner termination
or expiration of the Lease specifically including Tenant’s obligation to perform
the Staircase Removal and the Bulb Removal pursuant to Section THIRD above
(collectively, the “Survival Obligations”); it being understood and agreed that
notwithstanding anything to the contrary contained in the Lease, other than the
Staircase Removal and Bulb Removal, Tenant shall have no obligation to remove
and/or restore any alterations or improvements in the demised premises.


B)    If the Partial Surrender Dates occurs after the Partial Termination Dates
then Tenant shall not be released from its obligations under the Lease until the
eventual Partial Surrender Dates (the “Release Date”). Except for the Survival
Obligations, Tenant shall be discharged and released from all further
obligations under the Lease pertaining to Suite 400 and Suite 606 from and after
the Release Date.


C)    Notwithstanding anything to the contrary, Landlord hereby grants Tenant
the right to self-certify all restoration obligations required under this
Agreement and the Lease, and Landlord shall review and provide any required
comments or modifications to any of Tenant’s restoration plans within two (2)
business days of their submission.


FIFTH:     Annual Base Rent Adjustments:


Commencing on the day of the Suite 400 Surrender Date, Tenant’s annual base rent
obligation (as escalated) under the Lease shall be reduced by a monthly amount
of $86,324 (pro-rated on a daily basis for a surrender not occurring on the 1st
of the month)






Landlord     D.W.
3
Tenant     B.C.



--------------------------------------------------------------------------------

Exhibit 10.2




Commencing on the day of the Suite 606 Surrender Date, Tenant’s annual base rent
obligation (as escalated) under the Lease shall be reduced by a monthly amount
of $24,335 (pro-rated on a daily basis for a surrender not occurring on the 1st
of the month)


SIXTH:     As a material condition for Landlord terminating the Lease in
accordance with the provisions of this agreement, Tenant hereby expressly agrees
that Tenant shall provide Two Trees Management Co. LLC’s employees and their
invitees with access to the Surrendered Premises on not less than one (1)
business day prior notice (which notice may be verbal or written or by e-mail to
dconlon@twotreesny.com and mjackson@twotreesny.com and may be given by employees
of Two Trees Management Co. LLC) for the purpose of showing the Surrendered
Premises to prospective tenants and/or their brokers or coordinating
construction activities within the Surrendered Space with the eventual end-user
tenants of the Surrendered Premises.


SEVENTH: Tenant expressly acknowledges and agrees that, except for Tenant’s
performance of the Staircase Removal and Bulb Removal pursuant to this
Agreement, it shall have no right to possess the Surrendered Premises after the
Partial Termination Dates and that on the calendar day following the Partial
Termination Dates Landlord has the right, but not the obligation, to immediately
remove and dispossess Tenant and Tenant’s property from the Surrendered Premises
at Tenant’s cost and expense, or as otherwise specified in the Lease.


EIGHTH:     reserved.


NINTH:     Except as modified by this Agreement, the Lease and all covenants,
terms and conditions thereof shall remain in full force and effect and are
hereby in all respects ratified and confirmed. This Agreement may not be
changed, modified or cancelled orally and shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.


TENTH: The persons executing this Agreement on behalf of Landlord and Tenant
represent and warrant that they do so with full authority to bind the parties
hereto to the terms, conditions and provisions hereinabove set forth.


ELEVENTH: This Agreement may be executed in any number of counterparts, provided
each of the parties hereto executes at least one counterpart, each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one and the same agreement but this
Agreement shall not be effective unless and until all parties receive
counterparts executed in the aggregate by all parties.


[balance of page intentionally blank]






Landlord     D.W.
4
Tenant     B.C.



--------------------------------------------------------------------------------

Exhibit 10.2






IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date and year written above.


55 WASHINGTON STREET, LLC    








By: __/s/David Walentas______________
David Walentas
    
                            
ETSY, INC.




By:__/s/ Brian Christman_______________
Name:_Brian Christman___________
Title:_SVP, People & Workplace_______








Landlord     D.W.
5
Tenant     B.C.



--------------------------------------------------------------------------------

Exhibit 10.2






Exhibit A-1 – Suite 400 Site Plan


[note – all dimensions are approximate]
[a1suite.jpg]




Landlord     D.W.
6
Tenant     B.C.



--------------------------------------------------------------------------------

Exhibit 10.2






Exhibit A-2 – Suite 606 Site Plan


[note – all dimensions are approximate]
[a2suite.jpg]




Landlord     D.W.
7
Tenant     B.C.

